 
 
I 
111th CONGRESS
1st Session
H. R. 1616 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Mr. Engel (for himself, Ms. Pelosi, Ms. Ros-Lehtinen, Mr. Waxman, Mr. Upton, Mr. Pallone, Mrs. Bono Mack, Mr. Rangel, Mr. Kirk, Mr. Stark, Mr. Paul, Mr. Markey of Massachusetts, Mr. Frelinghuysen, Mr. Gordon of Tennessee, Mr. Dent, Mr. Rush, Mr. King of New York, Mr. Gene Green of Texas, Mr. Lincoln Diaz-Balart of Florida, Ms. DeGette, Mr. Mario Diaz-Balart of Florida, Mrs. Capps, Mr. Castle, Mr. Doyle, Mr. Smith of New Jersey, Ms. Harman, Mr. McCotter, Ms. Schakowsky, Mr. McHugh, Mr. Gonzalez, Mr. Lance, Mr. Inslee, Mr. LoBiondo, Ms. Baldwin, Mr. Garrett of New Jersey, Mr. Weiner, Mrs. Biggert, Ms. Matsui, Mr. Ehlers, Mrs. Christensen, Mr. Latham, Mr. Hinchey, Mrs. Emerson, and Mr. Sessions) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to permit States the option to provide Medicaid coverage for low-income individuals infected with HIV. 
 
 
1.Short titleThis Act may be cited as the Early Treatment for HIV Act of 2009. 
2.Optional medicaid coverage of low-income HIV-infected individuals 
(a)In GeneralSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— 
(1)in subsection (a)(10)(A)(ii)— 
(A)by striking or at the end of subclause (XVIII); 
(B)by adding or at the end of subclause (XIX); and 
(C)by adding at the end the following: 
 
(XX)who are described in subsection (dd) (relating to HIV-infected individuals);; and 
(2)by adding at the end the following: 
 
(dd)individuals described in this subsection are individuals not described in subsection (a)(10)(A)(i)— 
(1)who have HIV infection; 
(2)whose income (as determined under the State plan under this title with respect to disabled individuals) does not exceed the maximum amount of income a disabled individual described in subsection (a)(10)(A)(i) may have and obtain medical assistance under the plan; and 
(3)whose resources (as determined under the State plan under this title with respect to disabled individuals) do not exceed the maximum amount of resources a disabled individual described in subsection (a)(10)(A)(i) may have and obtain medical assistance under the plan.. 
(b)Enhanced MatchThe first sentence of section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by striking section 1902(a)(10)(A)(ii)(XVIII) and inserting subclause (XVIII) or (XX) of section 1902(a)(10)(A)(ii). 
(c)Conforming AmendmentsSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended in the matter preceding paragraph (1)— 
(1)by striking or at the end of clause (xii); 
(2)by adding or at the end of clause (xiii); and 
(3)by inserting after clause (xiii) the following: 
 
(xiv)individuals described in section 1902(dd);. 
(d)Exemption From Funding Limitation for TerritoriesSection 1108(g) of the Social Security Act (42 U.S.C. 1308(g)) is amended by adding at the end the following: 
 
(4)Disregarding medical assistance for optional low-income HIV-infected individualsThe limitations under subsection (f) and the previous provisions of this subsection shall not apply to amounts expended for medical assistance for individuals described in section 1902(dd) who are only eligible for such assistance on the basis of section 1902(a)(10)(A)(ii)(XX).. 
(e)Effective DateThe amendments made by this section shall apply to calendar quarters beginning on or after the date of the enactment of this Act, without regard to whether or not final regulations to carry out such amendments have been promulgated by such date. 
 
